738 N.W.2d 709 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dennis Wayne VAN CLEVE, Defendant-Appellant.
Docket No. 133295. COA No. 274849.
Supreme Court of Michigan.
September 24, 2007.
By order of July 30, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the January 18, 2007 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Genesee Circuit Court for resentencing. Because the penetrations in this case did not "arise out of" the sentencing offense, OV 11 should not have been scored at 50 points. People v. Johnson, 474 Mich. 96, 712 N.W.2d 703 (2006).